DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The claims filed 01/18/2022 have been entered. Claims 1-20 are pending in the instant patent application. This Non-Final Office Action is in response to the claims filed.
Applicant’s arguments, see Rejections under 35 U.S.C. 103, filed 01/18/2022, with respect to the rejection(s) of claim(s) 1, 6-11 and 16-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly cited art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 6-11 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marlow et al. (US 9,505,494 B1) in view of Brandmaier et al. (US 9,282,430 B1) further in view of Medeiros et al. (US 2014/0019280 A1).
	Regarding Claim 1, Marlow teaches the limitations of Claim 1 which states
	a technician system including a media capture device (Marlow: Col 16 lines 3-8, Fig 3 ele 302 via The UAV 302 may be able to collect information on insured property using surveillance module 314. The surveillance module 314 may include camera 350, IR camera, 352, hyperspectral image sensor 354, chemical sensor 356, heat sensor 358, radar 360, and pressure sensor 360 amongst other sensors not shown in FIG. 3);
	an owner system (Marlow: Col 10 lines 6-13 via An individual associated with the vehicle 212 may also be associated with and operate the mobile device 210. In an embodiment, the mobile device 210 may be a specialized mobile device, a tablet, laptop, personal computer, and the like configured to perform or carry out 
	a service management system that brokers communication between the technician system and the owner system by providing a standard contact interface in which the technician system and the owner system do not have direct access to one another (Marlow: Col9 lines 12-24, Col 10 line 55 - Col 11 line 37 via As shown in FIG. 2, the network environment 200 may include a network 202 configured to connect to a UAV 204, insurance server 206, computing device 208, mobile device 210, vehicle 212, and telematics device 214. The insurance server 206 may be the same as or at least similar to the computing device 101 described above with reference to FIG. 1. Collectively, these specialized computing devices may format least a part of an insurance damage inspection and processing system. Although only one of each of the components 204, 206, 208, 210, 212, and 214 are shown in FIG. 2, it is understood that there may be any number of components 204, 206, 208, 210, 212, and 214 in the network environment 200. An individual may launch the insurance mobile application on their mobile device 210 by, for example, operating buttons or a touchscreen on the mobile device 210. Additionally, or alternatively, the mobile device 210 may be configured to execute a web browser (e.g., an application for accessing and navigating the Internet) to access a web page providing an interface for the insurance mobile application. In some embodiments, the mobile device 210 may also be configured to collect information, such as driving data. For example, the insurance mobile application or another program installed on the mobile device 210 may instruct the mobile device 210 to collect driving data using the sensors (e.g., its accelerometer, GPS, gyroscope, and 
	However, Marlow does not explicitly disclose the limitations of Claim 1 which state transmit a service request for an open service call associated with the owner system to the technician system, in response to receiving a service response from the technician system indicating the open service call has been selected, associate the technician system with the open service call.
	Brandmaier, with the teachings of Marlow, teaches of
	transmit a service request for an open service call associated with the owner system to the technician system (Brandmaier: Col 13 line 47 - Col 14 line 13 via In step 415, the mobile service provider system 100 may receive a service request from the user. The service request may be in the form of an online form, via a mobile device 215, etc. In this step 415, the user selects one of the various services provided by the mobile service provider system 100. For example, the services may include roadside services, automobile services, home services, and personal services. Roadside services may include, but not be limited to flat tire assistance, towing services, and fuel services. Automobile services may include, but not be limited to automobile repairs, oil changes, scheduled maintenance appointments, etc. Home services may include, but not be limited to lawn services, landscaping services, window washing services, handyman services, cleaning services, gutter cleaning services, tree removal services, construction services, etc. Personal services may include, but not be limited to salon services, sober driving services, etc. Additionally, in this step 415, the user may suggest a price for the 
	in response to receiving a service response from the technician system indicating the open service call has been selected, associate the technician system with the open service call (Brandmaier: Col 24 lines 27-44 via Additionally, the assignment module 615 may rank the roadside assistance service providers. The rankings may be based on time, then by distance if there is a tie, and then by on time performance if there is still a tie. Other rankings may be utilized forthe roadside assistance service providers without departing from this invention. Following the rankings, the assignment module 615 may then send invitations and or assignments to the drivers or the roadside assistance service provider. If the driver accepts the invitation and assignment, the assignment module 615 may assign the roadside assistance service request to the driver. If the driver does not accept the invitation and assignment, the assignment module 615 may send the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marlow with the teachings of Brandmaier in order to have transmit a service request for an open service call associated with the owner system to the technician system, in response to receiving a service response from the technician system indicating the open service call has been selected, associate the technician system with the open service call. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Furthermore, Marlow does not explicitly disclose the limitations of Claim 1 which state receive a media file from the technician system; transmit the media file to the owner system.
	Medeiros though, with the teachings of Marlow/Brandmaier teaches of
	receive a media file from the technician system (Medeiros: Figs 1, 7 ele 370, Para 0164 via The upload picture control 502 is selected to upload a picture to the repair order. Upon selection, the repair site user 134 is prompted to upload the picture, and the picture is then stored in status data 232.); 
	transmit the media file to the owner system (Medeiros: Para 0123, 0179, 0183 via In some embodiments, the pictures are displayed in another page, while in other embodiments the pictures are displayed overlaying the supplemental repair 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marlow/Brandmaier with the teachings of Medeiros in order to have receive a media file from the technician system; transmit the media file to the owner system. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Furthermore, the combination of Marlow/Brandmaier/Medeiros teaches the limitations of Claim 1 which state
	generate the media file with the media capture device (Marlow: Col 14 lines 46-62, Col 16 lines 3-13, Fig 3, Col 18 lines 33-47 via FIG. 3 illustrates a block diagram 300 of a UAV 302 and an insurance server 304 that may communicate with each other to implement various aspects of the disclosure. UAV 302 and insurance 

	Regarding Claim 6, the combination of Marlow/Brandmaier/Medeiros teaches the limitations of Claim 6 which state
	receive a report of a service event from a driver system; and in response to receiving the report, identify a plurality of technician systems that match the service event; and broadcasting the service request to the plurality of technician systems (Brandmaier: Col 13 line 47 - Col 14 line 13 via In step 415, the mobile service provider system 100 may receive a service request from the user. The service request may be in the form of an online form, via a mobile device 215, etc. In this step 415, the user selects one of the various services provided by the mobile service provider system 100. For example, the services may include roadside services, automobile services, home services, and personal services. Roadside services may include, but not be limited to flat tire assistance, towing services, and fuel services. Automobile services may include, but not be limited to automobile repairs, oil changes, scheduled maintenance appointments, etc. Home services may include, but not be limited to lawn services, landscaping services, window washing services, handyman services, cleaning services, gutter cleaning services, tree removal services, construction services, etc. Personal services may include, but not be limited to salon services, sober driving services, etc. Additionally, in this step 415, the user may suggest a price for the service or a price range for the service. 
	Regarding Claim 7, the combination of Marlow/Brandmaier/Medeiros teaches the limitations of Claim 7 which state
	in response to receiving more than one service response from the plurality of technician systems, determine an estimated time of arrival to the service event for each technician system of the plurality of technician systems from which a respective service response is received (Brandmaier: Col 14 lines 43-61 via In step 430, the mobile service provider system 100 may provide service provider information to the user. In this step 430, the mobile service provider system 100 may provide a prioritized ranking of the service providers based on telematics information and the service request. For example, if the service request includes a flat tire request, the system will provide a prioritized ranking of flat tire service providers closest to the user and based on the service providers known direction of travel and or route/destination. Additionally, based on the telematics data and the 
	select the technician system having a shortest estimated time of arrival and transmit a notification to the selected technician system indicating the technician system has been selected (Brandmaier: Col 24 lines 27-44, Col 27 lines 22-52 via Additionally, the assignment module 615 may rank the roadside assistance service providers. The rankings may be based on time, then by distance if there is a tie, and then by on time performance if there is still a tie. Other rankings may be utilized for the roadside assistance service providers without departing from this invention. Following the rankings, the assignment module 615 may then send invitations and or assignments to the drivers or the roadside assistance service provider. If the driver accepts the invitation and assignment, the assignment module 615 may assign the roadside assistance service request to the driver. If the driver does not accept the invitation and assignment, the assignment module 615 may send the roadside assistance service request to the next driver or roadside assistance service provider on the list. Additionally, if there is no assignment after a given time frame (for example 10 minutes), then the assignment module 615 may send the roadside assistance service request back to a manual dispatcher for manual assignment; The steps that follow in FIG. 7 may be implemented by one or 
	Regarding Claim 8, the combination of Marlow/Brandmaier/Medeiros teaches the limitations of Claim 8 which state

	Regarding Claim 9, the combination of Marlow/Brandmaier/Medeiros teaches the limitations of Claim 9 which state
	wherein: the technician systemis further configured to: acquire location data regarding its position, and transmit the location data to the service management system; and the service management system is further configured to: determine, based at least in part on the location data, an estimated time of arrival at a service event associated with the open service call, and transmitting the estimated time of arrival to the owner system (Brandmaier: Col 14 lines 14-32 via Additionally, in this step 420, the telematics information of the service providers and the user may be sent from a telematics device 225 located in the vehicle or as part of the mobile device 215. The telematics information may include information regarding the user and/or the user's vehicle. The telematics information may also include information regarding the service provider and/or the service provider's vehicle. The telematics information may include information such as location, velocity (both instantaneous and/or average), direction of travel, route and final destination. This telematics information may then be utilized to assist in providing further information to the 
	Regarding Claim 10, the combination of Marlow/Brandmaier/Medeiros teaches the limitations of Claim 10 which state
	wherein the owner system is further configured to display a map indicating a location of the technician system and the location of the service event (Brandmaier: Col 26 lines 33-43 via The feedback module 620 may provide a service provider or a user the ability to receive immediate information about a given roadside assistance service provider through the roadside assistance service feedback module 620. The feedback module 620 may also facilitate and allow the user to monitor the service provider's real-time location movement via mapping services and/or the telematics information from the telematics device 225. The feedback module 620 may also facilitate and allow the user to monitor the service provider's progress of completing the service).
	Claims 11 and 16-20 are analogous to Claims 1 and 6-10 respectively, and thus are rejected for the same reasons.
Claim 2-5 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marlow et al. (US 9,505,494 B1) in view of Brandmaier et al. (US 9,282,430 B1) in view of Medeiros et al. (US 2014/0019280 A1) further in view of Hauser et al. (US 2004/0199413 A1).
Regarding Claim 2, while the combination of Marlow/Brandmaier/Medeiros teaches the limitations of Claim 1, it does not explicitly disclose the limitations of Claim 2 which state wherein the service management system is further configured to: maintain a list of open service calls; and the open service call transmitted to the technician system is selected from the list of open service calls.
	Hauser though, with the teachings of Marlow/Brandmaier/Medeiros teaches of
	wherein the service management system is further configured to:
	maintain a list of open service calls (Hauer: Para 0041 In one particular implementation, information is categorized into three areas (or sub window) of the main menu window: Open Service Calls 604 (service calls requiring service for which a service call request has not yet been generated), Assigned Open Calls 606, and Service Call Report to be Sent 608 (service calls for which a service call report has been generated, but which still require final review or submittal to the manufacturer). Detailed customer and product information are readily available by simply dragging a pointing device over a summary data field, or by selecting a navigation tab such as the Customer Look Up tab 605. Upon locating the appropriate customer via either a look up option or the entry of a valid serial number for the product, a user may have the option to modify the existing customer information or attach a new customer number to a serial number, thus retaining a "history" a the product); and
	the open service call transmitted to the technician system is selected from the list of open service calls (Hauer: Para 0035, 0041 via Once the required parts are determined to be available, a service call request will be assigned to a service 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marlow/Brandmaier/Medeiros 
	Regarding Claim 3, the combination of Marlow/Brandmaier/Medeiros/Hauser teaches the limitations of Claim 3 which state
	wherein the service management system is further configured to:
	receive a report of a service event from a driver system (Brandmaier: Col 27 lines 53-65 via In step 705, the roadside assistance service provider system 600 may receive a roadside assistance service request. In this step 705, the roadside assistance service provider system 600 may receive a service request from a customer with a distressed vehicle. The service request may be in the form of an online form, via a mobile device 215, etc. In this step 705, the customer with the distressed vehicle may select one of the various roadside assistance services provided by the roadside assistance service provider system 600. For example, the roadside assistance services may include, but not be limited to flat tire assistance, towing services, fuel services, automobile repairs, oil changes, scheduled maintenance appointments, etc); and
	in response to receiving the report, adding the service event to the list of open service calls (Hauser: Para 0041 via In one particular implementation, information is categorized into three areas (or subwindow) of the main menu 
	Regarding Claim 4, the combination of Marlow/Brandmaier/Medeiros/Hauser teaches the limitations of Claim 4 which state
	wherein the technician system is one of a plurality of technician systems, and the service management system is further configured to:
	identify a first technician system from of the plurality of technician systems as being a best match to the service event (Brandmaier: Col 10 lines 59-66 via The telematics module 315 may be configured to receive, evaluate, and analyze a user's telematics information, such as location, velocity, direction of travel, route, and destination. The telematics module 315 may further be configured to recommend or provide a ranked list of service providers based on various factors, such as preferred service providers, safest route, fastest route, highest rated service providers, verified service providers, etc.); and
	transmit the service request for the open service call associated with the service event to the first technician system (Brandmaier: Col 24 lines 27-44 via 
	Regarding Claim 5, the combination of Marlow/Brandmaier/Medeiros/Hauser teaches the limitations of Claim 5 which state
	wherein the service management system is further configured to:
	in response to the first technician system declining the service request, transmit the service request to a second technician system (Brandmaier: Col 24 lines 27-44 via Additionally, the assignment module 615 may rank the roadside assistance service providers. The rankings may be based on time, then by distance if there is a tie, and then by on time performance if there is still a tie. Other rankings may be utilized for the roadside assistance service providers without departing from this invention. Following the rankings, the assignment module 615 
	Claims 12-15 are analogous to Claims 2-5 and are rejected for the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McDermott et al. (US 2012/0131004 A1) - METHOD FOR ENHANCED VEHICLE SERVICE
Wasserman et al. (US 2016/0092962 A1) – ASSISTANCE ON THE GO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684. The examiner can normally be reached 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623